Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: there is insufficient antecedent basis for “the one or more outlet holes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Achterman (US 7,591,282).

Regarding claim 1, Achterman discloses a vent valve flow fuse, comprising:
a valve cap (14) including a valve cap cavity defined by one or more valve cap interior surfaces (see the interior space thereof);
a valve body (16) including a valve body cavity defined by one or more valve body interior surfaces (see the interior space thereof; note that the valve cap cavity and the valve body cavity overlap, in that part of the valve cap cavity is partially within the valve body cavity);
a poppet (36) configured to at least partially fit within the valve cap cavity and at least partially fit within the valve body cavity (see FIG 1), the poppet including an inlet portion (where fluid enters the poppet, generally at the top thereof) and an outlet portion (where fluid exits the poppet, generally at 46);
a seal (50) coupled to one or more exterior surfaces of the poppet; and
a spring (50) configured to fit within the valve body cavity, the spring further configured to generate a resistive force against the poppet (upwards, as seen in FIG 1),
the poppet being in a first position (the position shown in FIG 1) when fluid having a first amount of fluid pressure (lower pressure) enters the valve cap cavity from a vent valve in fluid communication with a fluid tank of an aircraft brewing apparatus and engages the poppet (the claim is drawn to a vent valve flow fuse, and this limitation merely requires a capability of the vent valve flow fuse to be connected to a fluid tank of an aircraft brewing apparatus, of which Achterman’s valve is so capable), wherein the inlet portion of the poppet is positioned within the valve cap cavity (see FIG 1), the outlet portion of the poppet is positioned within the valve body cavity and the valve cap cavity (see FIG 1), and the seal is positioned within the valve body cavity when the poppet is in the first position (see FIG 1),
the poppet being in a second position (FIG 2, alternatively FIG 3) when fluid having a second amount of fluid pressure (higher pressure) enters the valve cap cavity from the vent valve with the fluid tank of the aircraft brewing apparatus and engages the poppet the claim is drawn to a vent valve flow fuse, and this limitation merely requires a capability of the vent valve flow fuse to be connected to a fluid tank of an aircraft brewing apparatus, of which Achterman’s valve is so capable).
9. The vent valve flow fuse of Claim 1, wherein the first amount of fluid pressure Is less than the second amount of fluid pressure (a lower inlet pressure produces the position of FIG 1).
10. The vent valve flow fuse of Claim 1, wherein the first amount of fluid pressure is less than the resistive force generated by the spring (as shown in FIG 1, the spring keeps the valve closed), wherein the second amount of fluid pressure is greater than the resistive force generated by the spring (as shown in FIG 2, the fluid pressure forces the valve open against the resistive force of spring 50).
13. The vent valve flow fuse of Claim 1, further comprising:
a seal (40) inserted between one or more exterior surfaces of the valve cap and the one or more valve body interior surfaces when the valve cap and the valve body are coupled together, wherein the seal is configured to prevent fluid leakage between the valve cap and the valve body.  
14. The vent valve flow fuse of Claim 1, wherein the aircraft brewing apparatus is installed within an aircraft galley of an aircraft (this limitation does not further structurally define the claimed vent valve flow fuse, but rather defines an intended operating environment, and is met by virtue of Achterman’s vent valve flow fuse to be used in such an environment). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterman in view of Perusek (US 5,462,081).
Regarding claim 2, the mapping of the the inlet and outlet portions of the poppet set forth in the analysis of claim 1 are not relied upon.  Rather, the following mapping is effective: Achterman discloses an inlet portion including an inlet cavity (44) defined by one or more inlet interior surfaces, the inlet portion including one or more inlet holes (46) being in fluid communication with the inlet cavity.  
Achterman discloses the fluid to merely flow around the downstream side of the poppet and into part 32, and therefore does not disclose the downstream side of the poppet to include a hollow extension portion which extends into Achterman’s part 32, said extension constituting an outlet portion including an outlet cavity defined by one or more outlet interior surfaces, the outlet portion including one or more outlet holes being in fluid communication with the outlet cavity.  Perusek teaches that it was known in the art at the time of filing to form the downstream side of a similar poppet (22) to include a hollow extension constituting an outlet portion including an outlet cavity (42; in which 44 fits) defined by one or more outlet interior surfaces (the inside surface of 42), the outlet portion including one or more outlet holes (52) being in fluid communication with the outlet cavity.  To guide the downstream end of Achterman’s poppet, it would have been obvious to form the downstream side of the poppet to include a hollow extension which fits into part 32, said extension constituting an outlet portion including an outlet cavity defined by one or more outlet interior surfaces, the outlet portion including one or more outlet holes being in fluid communication with the outlet cavity, as claimed by Applicant and taught by Perusek.  (Note that the addition of such an extension is not seen to affect the location of Achterman’s seal 48.)
Regarding claim 3, Achterman in view of Perusek renders obvious the vent valve flow fuse of Claim 2, being configured to allow the fluid having the first amount of fluid pressure to pass from the vent valve to a drain reservoir of the brewing apparatus when the poppet is in the first position (Achterman’s valve as modified by Perusek would be capable of such use).
Regarding claim 4, Achterman in view of Perusek renders obvious the vent valve flow fuse of Claim 3, wherein the fluid having the first amount of fluid pressure enters the inlet cavity from the vent valve, exits the inlet cavity via the first set of holes into the valve cap cavity, enters the outlet cavity via the second set of holes from the valve body cavity, and exits the outlet cavity of the poppet to the drain reservoir (according to the obviousness analysis of claim 2, this would be the flow path in, around and back through the poppet).
Regarding claim 5, Achterman in view of Perusek renders obvious the vent valve flow fuse of Claim 2, being configured to restrict fluid flow to a level not exceeding a flow rate of a drain reservoir of the brewing apparatus when the poppet is in the second position Achterman’s valve as modified by Perusek would be capable of such use, since the flow rate through the valve would be the flow rate through the drain reservoir when connected to the drain reservoir as claimed).
Regarding claim 6, Achterman in view of Perusek renders obvious the vent valve flow fuse of Claim 5, wherein the inlet portion of the poppet is positioned within the valve body cavity (as mapped regarding claim 2, see Achterman’s FIG 12), the outlet portion of the poppet is positioned within the valve body cavity (according to the obvious modification, which cylindrical extension would be located within part 16, 32), and the seal is in contact with the one or more valve body interior surfaces when the poppet is in the second position (when in the position of FIG 3).  
Regarding claim 7, Achterman in view of Perusek renders obvious the vent valve flow fuse of Claim 6, wherein the fluid having the second amount of fluid pressure enters the inlet cavity defined by one or more inlet interior surfaces of the poppet from the vent valve and exits the inlet cavity via a first set of holes in the poppet into the valve cap cavity (as shown by the flow arrows in Achterman’s FIG 3), wherein the fluid having the second fluid pressure is blocked from entering the one or more outlet holes by the seal engaging the one or more valve body interior surfaces (as implied from Achterman’s FIG 3, the obvious outlet holes and outlet cavity would be located within Achterman’s part 32, downstream of the closed seal 48 resting against 30).
Regarding claim 8, Achterman discloses a diameter of the inlet hole (46) relative to the size of the poppet to be much smaller than Perusek discloses an effective diameter of the outlet hole 52 relative to the size of the poppet.  It would have been obvious to maintain such relative sizing of the outlet hole in the obvious modification to prevent further choking of the flow through the Achterman’s valve.
Regarding claim 11, Perusek further discloses a spring configured to at least partially fit within the outlet cavity defined by the one or more outlet interior surfaces of the outlet portion of the poppet, and it would have been obvious to similarly locate Achterman’s spring in order to use a spring of smaller diameter.
Regarding claim 12, the valve body cavity is instead read as Achterman’s part 32, which has a smaller diameter than the diameter of the valve cap cavity (where 36 fits inside of 14).

Claim 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Achterman alone.
Alternatively regarding claim 13, it was well-known to locate a seal between two concentric mating surfaces for the purpose of preventing leakage thereat, and it would have been obvious to locate a seal between one or more exterior surfaces of the valve cap and the one or more valve body interior surfaces when the valve cap and the valve body are coupled together, wherein the seal is configured to prevent fluid leakage between the valve cap and the valve body (i.e., between the two axially-extending surfaces of 14 and 16 that interface with one another).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter “AAPA”, see Applicant’s disclosure at “Background”) in view of Achterman.
Applicant admits as prior art an aircraft brewing apparatus, comprising a vent valve in fluid communication with a fluid tank (seen as inherent of the aircraft water supply system, if not well-known and therefore obvious), and a drain reservoir as claimed (see Applicant’s specification at paragraphs 0001-0002). Applicant does not admit as prior art a vent valve flow fuse in fluid communication with the vent valve and the drain reservoir as claimed.  Achterman teaches a vent valve flow fuse as claimed (see the analysis of claim 1 above).  To predictably limit the flow rate from the AAPA vent valve into the drain reservoir of AAPA, it would have been obvious to use a vent valve flow fuse (as taught by Achterman) in fluid communication with the vent valve and drain reservoir of AAPA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,327,730 discloses a similar valve with a poppet that has an inlet cavity, and inlet hole, an outlet cavity and an outlet hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/12/22